PER CURIAM.
The appellant was found guilty by a jury of two counts of robbery. He was adjudicated and sentenced to ten years imprisonment on each count to run concurrently. The proof of guilt is clearly sufficient.
On this appeal, two points are presented. The first challenges the admission of certain evidence. The point is not well taken under the rule stated in Karl v. David Ritter, Sportservice, Inc., Fla.App.1964, 164 So.2d 23. The second point is likewise unavailing because of the rule stated in State v. Melendez, Fla.1971, 244 So.2d 137.
Affirmed.